925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Lee O'NEIL, Defendant-Appellant.
No. 91-1180.
United States Court of Appeals, Sixth Circuit.
Feb. 14, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant, Thomas O'Neil, has filed a notice of appeal which appears to be from a district court order of January 23, 1991, denying his motion to suppress evidence in this criminal prosecution.  He has also filed a "Motion for Stay of District Court Proceedings and for Immediate Consideration."    In that motion the defendant asserts that if he pleads guilty, he will lose in part his appeal rights.  He further states that a trial on the criminal charges is scheduled to commence on February 15, 1991.


2
This court has jurisdiction only in appeals from final decisions of the district court.  28 U.S.C. Sec. 1291.  In a criminal case, the final decision of the district court is the sentence.    Flanagan v. United States, 465 U.S. 259, 263 (1984);  Berman v. United States, 302 U.S. 211, 212 (1937).  An order denying a motion to suppress is not final or immediately appealable.    See DiBella v. United States, 369 U.S. 121 (1962);  Sovereign News Co. v. United States, 690 F.2d 569 (6th Cir.1982), cert. denied, 464 U.S. 814 (1983).


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  The motion for a stay and for immediate consideration is moot.  Rule 9(b)(1), Local Rules of the Sixth Circuit.